DISSENTING OPINION.
GRAVES, J.
I do not concur with my associates in the view that this court is without jurisdiction in this case. It is true that section 5951, Revised Statutes 1909 (E. S. 1899, sec. 7056), does not expressly include the office of Railroad and Warehouse Commissioner, but such office is a State, office. The power for the Legislature to act as to contests in elections is found in section 9 of article 8 of the Constitution, which' reads: “The trial and determination of contested elections of all public officers, whether State, judicial, municipal or local, except Governor and Lieutenant-Governor, shall be by the courts of law, or by one or more of the judges thereof. The General Assembly shall, by general law, designate the court or judge by whom the several classes of election contests shall be tried, and regulate the manner of trial and all matters incident thereto; but no such law, assigning jurisdiction or regulating its exercises, shall apply to any contest arising out of any election held before said law shall take effect.”
This constitutional provision, so far as contests before the courts are concerned, divides the officers into three general classes, i. e., (1)-“State,” (2) “judicial,” and (3) “municipal or local.” That there was a classification as above clearly appears from what follows in the section, for it is therein provided that *398the General Assembly shall pass a general law designating the court or judge “by whom the several classes of election contests shall be tried.” The word “classes” as herein above used in this section of the Constitution evidently refers to the classification first above made in the same section, and as we have above set out.
By Revised Statutes 1909, section 5951, supra, the Legislature complied with this constitutional provision, and by this general law made the contests of State officers, as they then existed, triable before this court. At first these contests were before the State Senate. [1 R. S. 1855, p. 709, sees. 77 and 78.] In 1877, under the Constitution of 1875, the jurisdiction as to State officers was changed from the Senate to the Supreme Court. [Laws 1877, p. 218.] At the time the contest statute was first passed it included all the State officers then provided for by law. Since then new State officers have been named and their offices created. Yet, whilst this is true, they belong to the one class, i. e., State officers. And whilst it is further true that these new State officers are not specifically mentioned in the contest statute above mentioned, yet it will not do to so strictly apply the maxim, “Expressio unim est ex-clusio alberius,” as to exclude from this general class these after-created State offices and subsequently named State officers.
Speaking of the maxim, supra, in 36 Cyc. 1122, it is said: “Nor will it generally exclude the application of-the statute to things of the same'class as those expressly mentioned which have come into existence since the passage of the statute.”
With the same rule, under consideration the Supreme Court of Maine in Hurley v. Inhabitants of South Thomaston, 105 Me. l. c. 306, said: “But as stated in Endlich on the Interpretation of Statutes, section 112, ‘ The language of a statute is generally ex*399tended to new things which were not known and conld not have.been contemplated by the Legislature when it was passed. This occurs when the act deals with a genus, and the thing which afterwards comes into existence is a species of it.’ [Portland v. N. E. Tel. & Tel. Co., 103 Me. 240.]”
To a like effect is Northern Counties Trust v. Sears, 30 Ore. 388.
It is clear that when the first contest statute was passed the Legislature made a class of all State officers and first provided for their contests to be heard by the Senate, and then later, under a change of the Constitution, by the Supreme Court. To this class have been added other officers, and such other officers, including this plaintiff, should not and cannot'be excluded under the maxim aforesaid. I am of opinion that this court has jurisdiction, and for the reason here hurriedly expressed, I dissent from the order and judgment entered declining jurisdiction.